Citation Nr: 1615747	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-31 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1988 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in relevant part, denied service connection for PTSD.  The issue has since been recharacterized to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2012.  A copy of the hearing transcript is of record.  The issue on appeal was then remanded by the Board for additional development in February 2013.


FINDING OF FACT

The Veteran's diagnosed psychiatric disorders are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

A.  Applicable Laws

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The issue on appeal includes service connection for PTSD.  There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.

The record in this case contains evidence that the Veteran had stressors, such as childhood abuse and gang activity, prior to his period of service.  However, as discussed below, no preexisting psychiatric condition was noted upon entry into service, and so the Veteran is presumed to have entered service in sound condition.  

In addition, the record includes evidence of drug and alcohol abuse.  An injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  There is an exception to this general rule, however.  There can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, claimants may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381. Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

Finally, the evidence reflects a finding of prominent antisocial personality traits.  Personality disorders are not diseases within the meaning of the applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  However, if there is an indication that a claimant had an acquired psychiatric disorder during service, in addition to his diagnosed personality disorder, then he may still be service-connected for that psychiatric condition.

 B.  Evidence

VA treatment records and examination reports generated during the appeal period reflect diagnoses of PTSD, anxiety disorder, bipolar disorder, and major depressive disorder (single episode).  Therefore, element (1) of service connection, to include service connection for PTSD, has been met.

With respect to element (2), a relevant in-service event or disease, service treatment records are negative for any complaints, treatment, or diagnoses related to a psychiatric condition.  A May 1988 enlistment examination revealed no relevant abnormalities, and the Veteran denied a history of any depression or nervous trouble.  In September 1989, he was noted to have been smoking cocaine periodically for three to four months.  He underwent a mental status evaluation in November 1989 in connection with an allegation of misconduct.  The evaluating physician did not diagnose a psychiatric condition, and concluded that the Veteran was psychiatrically cleared for any subsequent administrative action.

Notwithstanding the absence of findings in service, the Veteran has asserted that he was exposed to an earthquake during service.  Based on his service records, the RO acknowledged that the Veteran was stationed at Fort Ord during a 1989 earthquake which affected the San Francisco and Monterey Bay regions.  This exposure satisfies element (2) for both service connection generally and for the in-service stressor requirement for PTSD specifically.

As an aside, the Veteran also reported in a September 2009 statement that he was caught in a hurricane during service.  However, this stressor has not been verified.  Even if it was, the Veteran did not mention it again at any point either prior or subsequent to September 2009.  His VA treatment records and examination reports, which include multiple statements by the Veteran regarding various life stressors, contain no references to a hurricane, and as a result, no physician has attributed any current condition to this event.

The remaining question is whether element (3) has been met, specifically whether any of the conditions diagnosed during the appeal period are attributable to service, including the Veteran's verified experience during the earthquake.

With respect to PTSD, VA records from June 2009 show he reported a history of childhood physical and sexual abuse by his brother, exposure to the earthquake, and involvement in a post-service motor vehicle accident.  He also described involvement in gang activity before and after service.  He reported that he first experienced depression in 1995.  The treating physician diagnosed PTSD as being most strongly tied to a history of childhood abuse.  Additional records from July 2009 reflect that the Veteran was "happy to learn more about PTSD related to gang affiliation."

A December 2009 VA examiner determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Specifically, he did not meet criterion C (avoidance of stimuli associated with the trauma) at all, and his symptoms of criterion D (persistent symptoms of increased arousal) related to his history of drug and alcohol abuse, gang activity, and involvement with the legal system, rather than relating to his earthquake stressor in service.

The March 2013 VA examiner also concluded that the Veteran did not have PTSD.  The examiner noted that his records reflected three main sources of stressors in his life, including chronic physical abuse by his brother, gang-related activities, and the 1989 earthquake.  During the examination, he emphasized the earthquake to the near exclusion of the other reported trauma.  He cited no ongoing issues from having been abused by his brother in the past, and no issues from the gang-related activities in the past, including to the point he was surprised to find out that he had told other people in the past about such incidents.  The examiner commented that PTSD symptoms do not come and go selectively like this.  In a May 2013 addendum opinion, the examiner further clarified that, while there is no set pattern for post-trauma reactions, it is extremely unlikely that one could be completely devastated by one trauma and be essentially unaffected by others at the same time as reported by the Veteran.

In sum, the only competent diagnosis of PTSD contained in the record attributed the condition to childhood abuse and gang activity, which are stressors not related to his military service.  There is no competent medical opinion attributing PTSD to service, and two VA examiners specifically concluded that no such connection existed.

While the Board has considered the Veteran's own statements made in support of his claim for PTSD, he has not demonstrated that he possesses the necessary medical knowledge to properly establish a current diagnosis of the condition or to relate it to a specific in-service stressor.  Such questions fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the overall weight of the evidence is against a finding that PTSD is attributable to his in-service earthquake stressor, and service connection for PTSD is not warranted.

With respect to the other diagnosed psychiatric conditions, the evidence is similarly against a finding that they were incurred in or otherwise attributable to service.  The December 2009 VA examiner stated that the Veteran's mood symptoms did not appear to be related to military service, as his anxiety symptoms were greatly accounted for by his history of abuse, and involvement in gang activity and the legal system.

The March 2013 VA examiner stated that it was less likely than not that diagnosed bipolar disorder started during service.  He stated that while the onset of manic symptoms was not clear, the Veteran previously reported that his depressive symptoms began in 1995.  See June 2009 VA Treatment Records.  In a May 2013 addendum, this examiner further stated that diagnosed anxiety disorder was likely due to events that occurred both prior to service (childhood abuse, gang activity) and after service (gang activity).  

Again, there is no competent medical opinion attributing a current psychiatric disability to service.  As noted above, the Veteran's own statements are not sufficient to either diagnose a current psychiatric condition or establish its etiology.

In his May 2011 VA Form 9, the Veteran reported that he had experienced continuous mental health problems since service.  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While "psychoses" are among the listed chronic conditions, the term "psychoses" includes psychotic disorders, delusional disorders, schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384.  The evidence does not reflect any such diagnoses, and therefore service connection cannot be established based on continuous symptoms since service.

II.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in July 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's psychiatric conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


